DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-37 are pending.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 15 January 2021 and 15 January 2021 have been considered by the examiner.


Response to Amendment
The amendment, filed 10 December 2021, is fully responsive.


Response to Arguments
Applicant’s arguments, with respect to the 102 rejection of the claims 1 and 22, are directed to Edtmair not teaching “the processor configured to use the at least one request probability to determine whether to make a request for the device to consume power during a time interval such that the probability the processor will make a request for the device to consume power in a given time interval is equal to the at least one request probability”, as the amended claim 1 recites in part.
Examiner submits that previously cited reference MERGEN et al. (US 2011/0047552 A1), hereinafter ‘Mergen’, teaches “the probability the processor will make a request for the [The reduced energy scheduler reads on “the processor”, the probability that the heater will be requested to power up (at which time the heater will require/request power) based on historical data, stored in historical table, reads on “the at least one request probability”, and the example of the 30 minute time period or the 4 hour time period, as a probable time interval when the heater will power up reads on “a given time interval”, and the time of the heater process request with respect to the given time interval reads on “a time interval”, and determining not to request the heater to power up upon the process request to power up the heater based on the time of the heater process request with respect to the given time interval reads on “determine whether to make a request for the device to consume power during a time interval” or not.]

One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to improve managing energy consumption and availability by considering necessity of executing energy distribution based on probable time that the energy consuming device will request power (Mergen: [0002] “Energy consumption and energy availability have become major concerns in the operation of processes (e.g., manufacturing processes, service processes, computing processes, etc.) due to costs associated with scarce natural resources.”; Abstract “The device also calculates a power consumption associated with execution of the process request by the one or more process resources, and assigns an urgency for the process request, where the urgency corresponds to a time-variant parameter that indicates a measure of necessity for the execution of the process request.”).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-11, 16-18, 22, 27-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair et al. (US 2013/0211609 A1), hereinafter ‘Edtmair’, in view of MERGEN et al. (US 2011/0047552 A1), hereinafter ‘Mergen’

Regarding claim 1, Edtmair teaches:
An apparatus, comprising: (Edtmair: [0024], figure 1 “FIG. 1 shows an especially preferred embodiment of a system in accordance with the invention for controlling an energy output to at least one consumer 2 connected to an energy distribution network 1, which system comprises an apparatus 5 for controlling the energy output to at least one consumer 2 connected to an energy distribution network 1, which apparatus 5 comprises at least one first communication interface 6 for receiving first messages of a first utility company, a second communication interface 7 for receiving first demand data of the consumer 2, a control interface 8 for the at least indirect switching of the consumer 2, and a first control unit 3 for controlling the energy output to the consumer 2.”)
a processor communicatively coupled to a non-transitory computer readable storage medium containing at least one request probability and communicatively coupled to an energy-consuming device; (Edtmair: [0024], figure 1 “FIG. 1 shows an especially preferred embodiment of a system in accordance with the invention for controlling an energy output to at least one consumer 2 connected to an energy distribution network 1, which system comprises an apparatus 5 for controlling the energy output to at least one consumer 2 connected to an energy distribution network 1 …”; [0034] “The apparatus 5 comprises a first control unit 3 for controlling the energy output to the consumer 2.  Furthermore, the first control unit 3 is preferably provided and arranged to control the data exchange of the apparatus 5 with further where the consumer 2 reads on “an energy-consuming device”, and the memory reads on “a non-transitory computer readable storage medium”.) (Edtmair: [0028] “The indicated probability value can relate both to the probability of network capacity utilization, and/or a probability of the supplied quantity, and/or a probability of the tariff and/or also to a spread of the tariff.  It can further be provided that the at least one probability value relates to the indication of a quantity of energy which will be provided under the mentioned conditions, or the provision of which is planned with a specific probability.”, where the probability related to the network capacity utilization as required by consumers or the probability related to the tariff based on probable supply by supplier and probable request (demand) by consumers reads on “at least one request probability”.; [0007] “This leads to the possibility of more flexible planning of the tariffs and network capacity utilization.  In this respect, not only will a tariff be offered and network capacity utilization will be forecast, but the respective information which can be supplemented with additional information is provided with an additional probability value, which probability value will indicate the probability with which the information will occur.  As a result of repeated updates of the first messages, the probability value can also be adjusted continually.”, where the probability value adjusted continually means that the value is stored, and therefore reads on “storage medium containing at least one request probability”.;)
wherein the processor is configured to control the device's consumption of power from an electric power grid in the form of power packets consumed during time intervals, where the power from the utility company reads on “from an electric power grid”, the apparatus receiving power as a packet reads on “in the form of power packets”, and the apparatus controlling switches to provide power to the consumer within predetermined time frame reads on “the processor is configured to control the device’s consumption of power … in the form of power packets during time intervals”.)


Edtmair does not explicitly teach: the processor configured to use the at least one request probability to determine whether to make a request for the device to consume power during a time interval such that the probability the processor will make a request for the device to consume power in a given time interval is equal to the at least one request probability.
Mergen teaches:
the processor configured to use the at least one request probability to determine whether to make a request for the device to consume power during a time interval such that the probability the processor will make a request for the device to consume power in a given time interval is equal to the at least one request probability. (Mergen: [0053] “Historical table [The reduced energy scheduler reads on “the processor”, the probability that the heater will be requested to power up (at which time the heater will require/request power) based on historical data, stored in historical table, reads on “the at least one request probability”, and the example of the 30 minute time period or the 4 hour time period, as a probable time interval when the heater will power up reads on “a given time interval”, and the time of the heater process request with respect to the given time interval reads on “a time interval”, and determining not to request the heater to power up upon the process request to power up the heater based on the time of the heater process request with respect to the given time interval reads on “determine whether to make a request for the device to consume power during a time interval” or not.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair and Mergen before them, to modify 
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to improve managing energy consumption and availability by considering necessity of executing energy distribution based on probable time that the energy consuming device will request power (Mergen: [0002] “Energy consumption and energy availability have become major concerns in the operation of processes (e.g., manufacturing processes, service processes, computing processes, etc.) due to costs associated with scarce natural resources.”; Abstract “The device also calculates a power consumption associated with execution of the process request by the one or more process resources, and assigns an urgency for the process request, where the urgency corresponds to a time-variant parameter that indicates a measure of necessity for the execution of the process request.”).

Regarding claim 2, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the processor is configured to determine a length of the time intervals and/or configured to determine a length of the power packets. (Edtmair: [0027] “An apparatus 5 for controlling energy output to at least one consumer 2 connected to an energy distribution network 1 comprises at least one first communication interface 6 which is provided and/or arranged for receiving first messages of a first utility company.  The first messages preferably are or comprise information concerning the supply with energy such as preferably data concerning current and/or future tariffs and/or current and/or future network capacity utilizations and/or special offers such as a packet of electrical power within a specific period of where receiving and using the first message comprising a specific period of time reads on “configured to determine a length of the power packets”.)

Regarding claim 3, Edtmair and Mergen teach all the features of claims 1-2.
Edtmair further teaches:
wherein one or more of a probability function, a local sensor measurement, and an aggregator signal indicating a current state of the electric power grid are used as inputs by the processor to determine the length of the time intervals and/or the length of the power packets. (Edtmair: [0061] “The present invention further relates to a method for controlling energy output to at least one consumer 2 connected to an energy distribution network 1, with the first messages of a utility company being received concerning current and/or future tariffs and/or network capacity utilizations from a first control unit 3, with the consumer 2 being connected to a controllable switching device 4, especially a controllable receptacle outlet, with the energy demand of the consumer 2 and a time frame for covering said energy demand being supplied to the first control unit 3, with the first control unit 3 switching through the switching device 4 within the predetermined time frame during at least one time interval, in which at least one time interval the energy demand of the consumer 2 can be covered at a low expected network capacity utilization and/or a cheapest tariff.”)

Regarding claim 7, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the processor is configured to change the request probability. (Edtmair: [0007] “This leads to the possibility of more flexible planning of the tariffs and network capacity utilization.  In this respect, not only will a tariff be offered and network capacity utilization will be forecast, but the respective information which can be supplemented with additional information is provided with an additional probability value, which probability value will indicate the probability with which the information will occur.  As a result of repeated updates of the first messages, the probability value can also be adjusted continually.”)

Regarding claim 8, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the at least one request probability includes a plurality of request probabilities, (Edtmair: [0090] “Several energy suppliers will be available in numerous applications for covering the occurring energy demand.  It can typically be provided that the first energy supplier and the consumer are arranged within a local first energy distribution network, especially within a household.  A second energy supplier can be a conventional utility company or a small-size power plant of a neighbor.  The energy suppliers prepare and transmit second messages concerning expected current and/or planned tariffs and/or network capacity utilizations, and concerning a value for a probability of the occurrence of the respective tariffs and/or network capacity utilizations.  It is understood that further energy suppliers can be provided which also transmit respective messages.”, where probability information from multiple suppliers reads on “a plurality of request probabilities”.)
wherein one or more of an aggregator signal, a local sensor signal, a state of the device, a user-controlled priority selector, and a price of electricity are used by the processor as an input to select one of the plurality of request probabilities for determining whether to make a request to consume power during a time interval. (Edtmair: [0091] “As has already been explained above, it is provided that the energy demand of a consumer 2 which is connected to a controllable switching device and a time frame for covering said energy demand is sent to the first control unit 3.  The first control unit 3 now determines a schedule for the energy output to the consumer on the basis of information which is contained in the first and/or second messages.  It is provided that the first control unit applies the means of fuzzy logic.  It is further provided after determining a schedule that the switching device 4 is switched through within the predetermined time frame according to the determined schedule.”)

Regarding claim 9, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the processor is configured to transition the device between power consumption states at the beginning and end of a power packet. (Edtmair: [0039] “The apparatus 5 further comprises a control interface 8 for switching the consumer 2 at least indirectly.  It is provided according to an especially simple embodiment that the control interface 8 provides two electrically unique states such as high and low, with one of the states meaning an activation of a consumer 2 and the other state a deactivation of the respective consumer 2.”)

Regarding claim 10, Edtmair and Mergen teach all the features of claims 1 and 9.
Edtmair further teaches:
wherein the power consumption state transition at the beginning of a power packet is from off to on, or from a non-zero power consumption state to a higher or lower power consumption state. (Edtmair: [0047] The switching device comprises switching contacts 12, of which at least one is arranged in a movable way.  The switching contacts can be opened and closed, with the switching contacts--in their closed position--closing a current path between the current delivery interface 10 and the current receiving interface 11.”, where open contact with no current delivery reads on “off”, and closed contact with current deliver reads on “on”.; [0065] “The apparatus 5 determines from the available data the points in time at which the connected consumers 2 are put into operation or the points in time at which the energy demand is to be covered, and makes the switching device or devices 4 close switching contacts 12 at the determined points in time.”, where closing the switching contacts read on “from off to on”.)

Regarding claim 11, Edtmair and Mergen teach all the features of claims 1 and 9.
Edtmair further teaches:
wherein the power consumption state transition at the end of a power packet is from on to off, or from a non-zero power consumption state to a higher or lower power consumption state. (Edtmair: [0047] The switching device comprises switching contacts 12, of which at least one is arranged in a movable way.  The switching contacts can be opened and closed, with the switching contacts--in their closed position--closing a current path between the current delivery interface 10 and the current receiving interface 11.”, where open contact with no current delivery reads on “off”, and closed contact with current deliver reads on “on”.; [0069] “After termination of the energy consumption by the consumer 2 or after the expiration of the time frame, the switching device 4 will be switched off by the first control unit 3.”, where switching off reads on “from on to off”.)

Regarding claim 16, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the at least one request probability includes a plurality of request probabilities, (Edtmair: [0090] “Several energy suppliers will be available in numerous applications for covering the occurring energy demand.  It can typically be provided that the first energy supplier and the consumer are arranged within a local first energy distribution network, especially within a household.  A second energy supplier can be a conventional utility company or a small-size power plant of a neighbor.  The energy suppliers prepare and transmit second messages concerning expected current and/or planned tariffs and/or network capacity utilizations, and concerning a value for a probability of the occurrence of the respective tariffs and/or network capacity utilizations.  It is understood that further energy suppliers can be provided which also transmit respective messages.”, where probability information from multiple suppliers reads on “a plurality of request probabilities”.)
the processor configured to select one of the plurality of request probabilities according to a value of an aggregator signal for determining whether to make a request. (Edtmair: If the energy demand and a time frame for covering said energy demand is already stored in connection with the connected consumer 2 and they are not to be changed, all required parameters are consequently available to the apparatus 5.”; [0083] After the receipt of the first and second messages, they are subsequently evaluated as to which of the utility companies meets the predetermined parameters in the best possible way, which is selected thereupon.”, where the predetermined parameters read on “a value of an aggregator signal”.)

Regarding claim 17, Edtmair and Mergen all the features of claims 1 and 16.

wherein the processor is configured to select a lower request probability in response to an aggregator signal denying a power packet request and select a higher request probability in response to an aggregator signal granting a power packet request. (Mergen: [0053] “Historical table 420 may include an arrangement of historical data relating to the execution or non-execution of process requests and/or processes during a previous time period, and state information associated with components of the process during a previous time period.  Based on the information in historical table 420, RES 300 may make power-up and power-down decisions.  For example, RES 300 may have a process request to utilize a heater in a process.  Historical table 420 may indicate that the heater powers up every 30 minutes.  Based on this information, RES 300 may delay execution of the process request, instead of powering up the heater now, since it is probable that the heater will power up again in the near future (i.e., within another 30 minute period).  Conversely, historical table 420 may indicate that the heater has not powered up within the past 4 hours.  Based on this information, RES 300 may not delay execution of the process request, since it is probable that the heater will not power up again in the near future.”, where the execution or non-execution reads on “granting” or “denying”, the situation where the process request probability that heater will not power up again is high in the near future reads on “a higher request probability”, and the situation where the process request probability that heater will not power up again is low (it will soon power up again) in the near future reads on “a lower request probability”.)
The motivation to combine Edtmair and Mergen, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 18, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the at least one request probability includes a plurality of request probabilities, (Edtmair: [0090] “Several energy suppliers will be available in numerous applications for covering the occurring energy demand.  It can typically be provided that the first energy supplier and the consumer are arranged within a local first energy distribution network, especially within a household.  A second energy supplier can be a conventional utility company or a small-size power plant of a neighbor.  The energy suppliers prepare and transmit second messages concerning expected current and/or planned tariffs and/or network capacity utilizations, and concerning a value for a probability of the occurrence of the respective tariffs and/or network capacity utilizations.  It is understood that further energy suppliers can be provided which also transmit respective messages.”, where probability information from multiple suppliers reads on “a plurality of request probabilities”.)
the processor configured to select one of the plurality of request probabilities according to a current price of electricity. (Edtmair: [0082] Energy purchase guidelines preferably designate target values of the subscriber or user concerning specific priorities which need to be taken into account in the delivery of energy, i.e. whether the energy shall be purchased at the lowest possible cost, with the lowest possible network load, with the lowest possible pollution to the environment, with the lowest possible CO.sub.2 load and/or with the highest possible share in renewable energy.”; [0083] “After the receipt of the first and second messages, they are subsequently evaluated as to which of the utility companies meets the predetermined parameters in the best possible way, which is selected thereupon.”; [0089] “Especially by comparing the so-called tariff and network load forecasts of different suppliers 


Regarding claim 22, Edtmair teaches:
A method of distributing electrical power, comprising: (Edtmair: Abstract “A method for planning and/or controlling an energy output to a consumer and/or an energy supply to an energy distribution network includes generating at and transmitting from a first energy supplier first messages relating to current tariffs and/or planned tariffs to be expected and/or expected network loads, and relating to a value for a probability that the expected current or planned tariffs and the expected network capacity utilization will actually occur.”)
electronically communicating with a plurality of power consuming devices connected to an electric power grid, (Edtmair: [0024], figure 1 “FIG. 1 shows an especially preferred embodiment of a system in accordance with the invention for controlling an energy output to at least one consumer 2 connected to an energy distribution network 1, which system comprises an apparatus 5 for controlling the energy output to at least one consumer 2 connected to an energy distribution network 1 …”, where at least one consumer 2 reads on “a plurality of power consuming devices”, and the energy distribution network 1 reads on “an electric power grid”.)
the plurality of power consuming devices configured to repeatedly consume power packets during time intervals and (Edtmair: [0027], figure 1 “An apparatus 5 for controlling energy output to at least one consumer 2 connected to an energy distribution network 1 where receiving power as packets reads on “consume power packets”, and switching device to provide power to the consumers at predetermined time frames during time intervals reads on “to prepeatedly consume power packets furing time intervals”.) 
transmitting a status signal of the electric power grid for use by ones of the plurality of power consuming devices that have determined to request a power packet. (Edtmair: [0027], figure 1 “An apparatus 5 for controlling energy output to at least one consumer 2 connected to an energy distribution network 1 comprises at least one first communication interface 6 which is provided and/or arranged for receiving first messages of a first utility company.  The first messages preferably are or comprise information concerning the supply with energy such as preferably data concerning current and/or future tariffs and/or current and/or future network capacity utilizations”, where the first message containing current tariffs and/or current network capacity utilizations reads on “a status signal of the electric power grid”, communicating the first message reads on “transmitting a status signal”, and the apparatus accordingly providing power to consumers that require power reads on “for use by one of the plurality of power consuming devices that have determined to request a power packet”.)

wherein each of the plurality of power consuming devices are configured to access a request probability for use by the processor to independently determine whether to make a request to consume power during a time interval such that the probability one of the power consuming devices will make a request in a given time interval is equal to the request probability.
Mergen teaches:
wherein each of the plurality of power consuming devices are configured to access a request probability for use by the processor to independently determine whether to make a request to consume power during a time interval such that the probability one of the power consuming devices will make a request in a given time interval is equal to the request probability. (Mergen: [0053] “Historical table 420 may include an arrangement of historical data relating to the execution or non-execution of process requests and/or processes during a previous time period, and state information associated with components of the process during a previous time period.  Based on the information in historical table 420, RES 300 may make power-up and power-down decisions.  For example, RES 300 may have a process request to utilize a heater in a process.  Historical table 420 may indicate that the heater powers up every 30 minutes.  Based on this information, RES 300 may delay execution of the process request, instead of powering up the heater now, since it is probable that the heater will power up again in the near future (i.e., within another 30 minute period).  Conversely, historical table 420 may indicate that the heater has not powered up within the past 4 hours.  Based on this information, RES 300 may not delay execution of the process request, since it is probable that the heater will not power up again in the near future.”) [The reduced energy scheduler reads on “the processor”, the probability that the heater will be requested to power up (at which time the heater will require/request power) based on historical data, stored in historical table, reads on “a request probability for use by the processor”, and the example of the 30 minute time period or the 4 hour time period, as a probable time interval when the heater will power up reads on “a given time interval”, and the time of the heater process request with respect to the given time interval reads on “a time interval”, and determining not to request the heater to power up upon the process request to power up the heater based on the time of the heater process request with respect to the given time interval independent of the heater reads on “by the processor to independently determine whether to make a request to consume power during a time interval” or not.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair and Mergen before them, to modify scheduler to incorporate request probability consideration in a given time period.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to improve managing energy consumption and availability by considering necessity of executing energy distribution based on probable time that the energy consuming device will request power (Mergen: [0002] “Energy consumption and energy availability have become major concerns in the operation of processes (e.g., manufacturing processes, service processes, computing processes, etc.) due to costs associated with scarce natural resources.”; Abstract “The device also calculates a power consumption associated with execution of the process request by the one or more process resources, and assigns an urgency for the process request, where the urgency corresponds to a time-variant parameter that indicates a measure of necessity for the execution of the process request.”).


Regarding claim 27, Edtmair and Mergen teach all the features of claim 22.
Edtmair further teaches:
determining the status signal of the electric power grid, the determining including receiving ancillary services data. (Edtmair: [0027] “The first messages preferably are or comprise information concerning the supply with energy such as preferably data concerning current and/or future tariffs and/or current and/or future network capacity utilizations and/or special offers such as a packet of electrical power within a specific period of time (e.g. the purchase of 5 kWh within the next two hours at a specific price), and/or concerning the type of energy production, especially whether offered electrical power was or will be generated from so-called renewable energy such as hydraulic power, solar energy or wind energy, or by combustion of fossil or sustainable fuels, or in an atomic power plant.”; [0030] “It is preferably provided that meteorological forecast data and statistical network loading data are evaluated, and tariffs and/or network capacity utilizations are planned on the basis of said data, and a value is determined for the probability of maintaining the planned tariffs and/or network capacity utilizations.”)

Regarding claim 28, Edtmair and Mergen teach all the features of claims 22 and 27.
Edtmair further teaches:
wherein the ancillary services data includes at least one of grid capacity data, electric power grid component status information, and weather information. (Edtmair: [0030] “It is preferably provided that meteorological forecast data and statistical network loading data are evaluated, and tariffs and/or network capacity utilizations are planned on the basis of said data, and a value is determined for the probability of maintaining the planned tariffs and/or where the network capacity utilizations reads on “grid capacity data”, and the meteorological forecast reads on “weather information”.)

Regarding claim 30, Edtmair and Mergen teach all the features of claims 22 and 27.
Edtmair further teaches:
wherein the ancillary services data includes electricity price information. (Edtmair: [0030] “It is preferably provided that meteorological forecast data and statistical network loading data are evaluated, and tariffs and/or network capacity utilizations are planned on the basis of said data, and a value is determined for the probability of maintaining the planned tariffs and/or network capacity utilizations.”, where the planeed tariffs reads on “electricity price information”.)



Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair, in view of Mergen, further in view of Sako et al. (US 2013/0234535 A1), hereinafter ‘Sako’.

Regarding claim 4, Edtmair and Mergen teach all the features of claim 1.
Edtmair and Mergen do not explicitly teach: wherein the processor is configured to vary a length of the time intervals and/or vary a length of the power packets.
Sako teaches:
wherein the processor is configured to vary a length of the time intervals and/or vary a length of the power packets. (Sako: [0038] “When the power packet length is changed, it is preferable that a change in the power packet length have a regular pattern.  The power packet length refers to the sum of the length of the header portion of the power packet and the length of the payload portion of the power packet, but the power packet length may refer to only the length of the payload portion of the power packet according to circumstances.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Sako before them, to modify the length of time for power delivery to incorporate an ability to change the length of time.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to allow the length of time for power delivery to be set at a desired value (Sako: [0038] “The length (for example, corresponding to the number of bits, the number of bytes, or the time length) of the header portion of the power packet and the length (corresponding to power energy) of the payload portion are inherently arbitrary but can be set to desired values.”).

Regarding claim 5, Edtmair and Mergen teach all the features of claim 1.
Edtmair and Mergen do not explicitly teach: wherein the processor is configured to randomly vary a length of the time intervals and/or randomly vary a length of the power packets.
Sako teaches:
wherein the processor is configured to randomly vary a length of the time intervals and/or randomly vary a length of the power packets. (Sako: [0038] “The length (for example, the value being arbitrary reads on “randomly vary”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Sako before them, to modify the length of time for power delivery to incorporate an inherently arbitrary length.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to allow for the length of time for power delivery to be set at an arbitrary value when desired value is not needed or known (Sako: [0038] “The length (for example, corresponding to the number of bits, the number of bytes, or the time length) of the header portion of the power packet and the length (corresponding to power energy) of the payload portion are inherently arbitrary but can be set to desired values.”).



Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair, in view of Mergen, further in view of Sako, further in view of Oh et al. (US 2013/0044657 A1), hereinafter ‘Oh’.
Regarding claim 6, Edtmair, Mergen and Sako teach all the features of claims 1 and 5.
Edtmair, Mergen and Sako do not explicitly teach:
Oh teaches:
wherein the processor is configured to execute a random-access control method to randomly vary the length of the time intervals and/or randomly vary the length of the power packets. (Oh: [0031] “Further, since random access parameters, such as a RAT for each signal, a communication node for each signal, a channel group for each signal, a channel (e.g., frequency, time, code, antenna, etc.) for each signal, power for each signal, transmission order for each signal, a modulation parameter for each signal, a coding parameter for each signal, a length for each signal, a bandwidth for each signal, a processing gain for each signal, and information included in each signal, is determined according to the priorities of respective random access signals, random access control differentiated according to a plurality of RATs and/or communication nodes can be performed.”, where using random access control to communicate signal between the nodes and then using the signal in a process reads on “to execute a random-access control method to …”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen, Sako and Oh before them, to modify the communicating and setting of an arbitrary value for length of time for power delivery between power source and consumers to incorporate random access control.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to allow for the communication amongst multiple communication nodes, where the network load is efficiently distributed (Oh: [0032] “Further, since a UE performs multiple access according to a set of available RATs and a set of available communication nodes, efficient network use is made possible.”; [0033] “Further, since a UE is allowed to perform multiple RAT access or multiple communication node access by using network load information, network load can be distributed.”).



Claims 12-15, 20-21, 23-26 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair, in view of Mergen, further in view of TAJIMA (US 2011/0233997 A1), hereinafter ‘Tajima’.

Regarding claim 12, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the processor is configured to be communicatively coupled to an aggregator that transmits an aggregator signal, (Edtmair: [0079] “In addition to a first and a second utility company, any further number of utility companies can be provided and can be evaluated by means of the method in accordance with the invention.”, where the function of the apparatus 5 coordinating power supply from multiple sources reads on “an aggregator”.)
the processor configured to instruct the device to consume a power packet during a time interval when the processor makes a request for a power packet … . (Edtmair: [0091] “As has already been explained above, it is provided that the energy demand of a consumer 2 which is connected to a controllable switching device and a time frame for covering said energy demand is sent to the first control unit 3.  The first control unit 3 now determines a schedule for the energy output to the consumer on the basis of information which is contained in the first and/or second messages.  It is provided that the first control unit applies the means of fuzzy logic.  It is further provided after determining a schedule that the switching device 4 is switched through within the predetermined time frame according to the determined schedule.”, where the scheduling and switching output to the consumer reads on “to instruct the device to consume a power packet”, the determined power availability from power sources during a time frame accordingly to the schedule reads on “a time interval …”.)

Edtmair and Mergen do  not explicitly teach: the processor configured to instruct the device to consume a power packet during a time interval when the processor makes a request for a power packet and the aggregator signal indicates a power packet can be consumed.
Tajima teaches:
the processor configured to instruct the device to consume a power packet during a time interval when the processor makes a request for a power packet and the aggregator signal indicates a power packet can be consumed. (Tajima: [0066], figure 2 “The power supply server 100 having received the information packet D4 transmits information, which serves as the information packet B4 and represents such a response that the power specification is determined, to the client 200 so as to notify the completion of the determination of the first server power supply profile to the client 200.  Thereafter, when the information slot IS2 terminates and the power slot PS2 starts, the power supply server 100 outputs the power supply packet C1 to the client 200 and supplied electric power.”, where D4 reads on “a request for a power packet” and B4 reads on “the aggregator signal”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Tajima before them, to modify the energy distribution system to incorporate notification of power supply profile to the consumer.


Regarding claim 13, Edtmair, Mergen and Tajima teach all the features of claims 1 and 12.
Tajima further teaches:
wherein the aggregator signal approves the request by transmitting the aggregator signal directly to the processor in response to the request. (Tajima: [0066], figure 2 “The power supply server 100 having received the information packet D4 transmits information, which serves as the information packet B4 and represents such a response that the power specification is determined, to the client 200 so as to notify the completion of the determination of the first server power supply profile to the client 200.  Thereafter, when the information slot IS2 terminates and the power slot PS2 starts, the power supply server 100 outputs the power supply packet C1 to the client 200 and supplied electric power.”, where the response that the power specification is determined reads on “approves”.)
The motivation to combine Edtmair, Mergen and Tajima, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 14, Edtmair, Mergen and Tajima teach all the features of claims 1 and 12.
Tajima further teaches:
wherein the aggregator signal approves the request by broadcasting the aggregator signal, (Tajima: [0059], figure 2 “As shown in FIG. 2, the power supply server 100 periodically outputs synchronous packets A1, A2, A3, .  . . to the bus line 10.  The power supply server 100 further outputs information packets B1, B2, B3, .  . . and power packets C1, C2, C3, .  . . so as to supply electric power to the client 200. The information packets B1, B2, B3, .  . . are the information signals transmitted and received to and from the client 200, and the power packets C1, C2, C3, .  . . are obtained by packetizing electric energy in a predetermined format.”; [0055] In the power supply system 1 shown in FIG. 1, the single power supply server 100 and the two clients 200 are illustrated.  However, in the present disclosure, the number of the power supply servers and the number of the clients are not obviously limited to the example.”, where sending A and B signals to the clients over the bus line reads on “broadcasting aggregator signal”.)
the processor configured to request a power packet by listening for the broadcasted aggregator signal and instructing the device to consume a 34power packet in response to a value of the aggregator signal indicating the device can consume the power packet. (Tajima: [0066], figure 2 “The power supply server 100 having received the information packet D4 transmits information, which serves as the information packet B4 and represents such a response that the power specification is determined, to the client 200 so as to notify the completion of the determination of the first server power supply profile to the client 200.  Thereafter, when the information slot IS2 terminates and the power slot PS2 starts, the power supply server 100 outputs the power supply packet C1 to the client 200 and supplied electric power.”, where D4 reads on “request a power packet” and the response in B4 reads on “a value of the aggregator signal”.; [0080] “The connector 201 connects the client body and the bus line 10 by connecting to the connector 12 of the bus line.  The connecting wire 202 is used for connecting the connector 201 and the client body.  The main switch 203 controls an electric power input.  When the main switch 203 is turned on, the client 200 can receive electric power supplied from the power supply server via the bus line 10.  Meanwhile, when the main switch 203 is turned off, the client 200 does not receive electric power supplied from the power supply server.”; [0082] “The microprocessor 205 controls operation of the client 200 and monitors voltage and electric current inside the client 200.  When negotiation between the power supply server (for example, the power supply server 100 of FIG. 1) and the client 200 is completed, the microprocessor 205 turns on the main switch 203 to receive electric power from the power supply server.”, where transmitting B4 and the main switch 203 turning on reads on “instructing the device to consume a power packet”.)
The motivation to combine Edtmair, Mergen and Tajima, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 15, Edtmair, Mergen and Tajima teach all the features of claims 1, 12 and 14.
Tajima further teaches:
wherein the processor is configured to listen for at least one of a periodic, continuous, or random aggregator signal broadcast. (Tajima: [0060] The power supply server 100 outputs the synchronous packets A1, A2, A3, .  . . at the start of a time slot of a where the synchronous packets at the predetermined interval reads on “a periodic”.)
The motivation to combine Edtmair, Mergen and Tajima, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 20, Edtmair and Mergen teach all the features of claim 1.
Edtmair further teaches:
wherein the processor is further configured to receive an electric power grid status signal, (Edtmair: [0027], figure 1 “An apparatus 5 for controlling energy output to at least one consumer 2 connected to an energy distribution network 1 comprises at least one first communication interface 6 which is provided and/or arranged for receiving first messages of a first utility company.  The first messages preferably are or comprise information concerning the supply with energy such as preferably data concerning current and/or future tariffs and/or current and/or future network capacity utilizations”, where the first message containing current tariffs and/or current network capacity utilizations reads on “a status signal of the electric power grid”, and communicating the first message reads on “transmitting a status signal”.)
the processor configured to consume a power packet in response to determining to make a request to consume power … . (Edtmair: [0091] “As has already been explained above, it is provided that the energy demand of a consumer 2 which is connected to a controllable switching device and a time frame for covering said energy demand is sent to the first control unit 3.  The first control unit 3 now determines a schedule for the energy output to the consumer on the basis of information which is contained in the first and/or second messages.  It is provided that the first control unit applies the means of fuzzy logic.  It is further provided after where the scheduling and switching output to the consumer reads on “to consume a power packet”, the determined power availability from power sources during a time frame reads on “in response to determining to make a request to consume power”.)

Edtmair and Mergen do not explicitly teach: the processor configured to instruct the device to consume a power packet during a time interval when the processor makes a request for a power packet and the aggregator signal indicates a power packet can be consumed.
Tajima teaches:
the processor configured to instruct the device to consume a power packet during a time interval when the processor makes a request for a power packet and the aggregator signal indicates a power packet can be consumed. (Tajima: [0066], figure 2 “The power supply server 100 having received the information packet D4 transmits information, which serves as the information packet B4 and represents such a response that the power specification is determined, to the client 200 so as to notify the completion of the determination of the first server power supply profile to the client 200.  Thereafter, when the information slot IS2 terminates and the power slot PS2 starts, the power supply server 100 outputs the power supply packet C1 to the client 200 and supplied electric power.”, where D4 reads on “a request for a power packet” and B4 reads on “the aggregator signal”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Tajima before them, to 
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to allow for the consumer to determine the power that can be supplied by the power supply (Tajima: [0061] “The power supply server 100 can accommodate one, or two, or more server power supply profiles, which respectively describe a power specification that can be supplied by the power supply server 100.  The client 200 receives the electric power supplied from the power supply server 100, which can supply electric power matching the client's specification.”).

Regarding claim 21, Edtmair, Mergen and Tajima teach all the features of claims 1 and 20.
Tajima further teaches:
wherein the electric power grid status signal is at least one of an aggregator signal, a voltage signal, a temperature signal, a frequency signal, or an electrical current signal. (Tajima: [0001] “The present disclosure relates to a power supply apparatus, a power reception apparatus and a power supply method, more specifically, to a power supply apparatus, a power reception apparatus and an information notification method in which electric power and information are frequency-divided and can be used at the same time.”, where the frequency-divided signal reads on “a frequency signal”.)
The motivation to combine Edtmair, Mergen and Tajima, which teach the features of the present claim, as submitted in claim 20, is incorporated herein.


Regarding claim 23, Edtmair and Mergen teach all the features of claim 22.
Edtmair and Mergen do not explicitly teach: wherein the transmitting includes transmitting the status signal as a broadcast signal to the plurality of power consuming devices.
Tajima teaches:
wherein the transmitting includes transmitting the status signal as a broadcast signal to the plurality of power consuming devices. (Tajima: [0059], figure 2 “As shown in FIG. 2, the power supply server 100 periodically outputs synchronous packets A1, A2, A3, .  . . to the bus line 10.  The power supply server 100 further outputs information packets B1, B2, B3, .  . . and power packets C1, C2, C3, .  . . so as to supply electric power to the client 200. The information packets B1, B2, B3, .  . . are the information signals transmitted and received to and from the client 200, and the power packets C1, C2, C3, .  . . are obtained by packetizing electric energy in a predetermined format.”; [0055] In the power supply system 1 shown in FIG. 1, the single power supply server 100 and the two clients 200 are illustrated.  However, in the present disclosure, the number of the power supply servers and the number of the clients are not obviously limited to the example.”, where the clients read on “the plurality of power consumption devices”, and sending A and B signals to the clients over the bus line reads on “a broadcast signal to the plurality of power consuming devices”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Tajima before them, to modify the energy distribution system to incorporate notification of power supply profile to the consumers.


Regarding claim 24, Edtmair, Mergen and Tajima teach all the features of claims 22-23.
Tajima further teaches:
wherein the broadcast signal is transmitted periodically, continuously, or randomly. (Tajima: [0060] The power supply server 100 outputs the synchronous packets A1, A2, A3, .  . . at the start of a time slot of a predetermined interval (for example, every 1 second).”, where the synchronous packets at the predetermined interval reads on “transmitted periodically”.)
The motivation to combine Edtmair, Mergen and Tajima, which teach the features of the present claim, as submitted in claim 23, is incorporated herein.

Regarding claim 25, Edtmair and Mergen teach all the features of claim 22.
Edtmair and Mergen do not explicitly teach: receiving a power packet request from ones of the plurality of power consuming devices, the transmitting step including transmitting the status signal directly to the power consuming devices that transmitted the power packet requests.
Tajima teaches:
receiving a power packet request from ones of the plurality of power consuming devices, (Tajima: [0066], figure 2 “The power supply server 100 having received the information packet D4 transmits information, which serves as the information packet B4 and represents such a response that the power specification is determined, to the client 200 so as to notify the completion of the determination of the first server power supply profile to the client 200.  Thereafter, when the information slot IS2 terminates and the power slot PS2 starts, the power supply server 100 outputs the power supply packet C1 to the client 200 and supplied electric power.”, where the client read on “ones of the plurality of power consumption devices”, and D4 reads on “a power packet request”.)
the transmitting step including transmitting the status signal directly to the power consuming devices that transmitted the power packet requests. (Tajima: [0065] “The client 200 then transmits to the power supply server 100 the information packet D4 for use in determining the selected server power supply profile.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Tajima before them, to modify the energy distribution system to incorporate notification of power supply profile to the consumer in response to the consumer request.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to allow for the consumers to determine the power that can be supplied by the power supply (Tajima: [0061] “The power supply server 100 can accommodate one, or two, or more server power supply profiles, which respectively describe a power specification that can be supplied by the power supply server 100.  The client 200 receives the electric power 

Regarding claim 26, Edtmair and Mergen teach all the features of claim 22.
Edtmair and Mergen do not explicitly teach: wherein the status signal is an indication of whether the power consuming devices can draw power from the electric power grid.
Tajima teaches:
wherein the status signal is an indication of whether the power consuming devices can draw power from the electric power grid. (Tajima: [0059] As shown in FIG. 2, the power supply server 100 periodically outputs synchronous packets A1, A2, A3, … to the bus line 10.  The power supply server 100 further outputs information packets B1, B2, B3, … and power packets C1, C2, C3, … so as to supply electric power to the client 200.  The information packets B1, B2, B3, … are the information signals transmitted and received to and from the client 200, and the power packets C1, C2, C3, … are obtained by packetizing electric energy in a predetermined format.  Meanwhile, the client 200 outputs information packets D1, D2, D3, … that are the information signals transmitted and received to and from the power supply server 100 so as to receive electric power supplied from the power supply server 100 in an appropriate format for use by respective clients.”, where the information packets B1, B2, B3, … reads on “the status signal”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Tajima before them, to modify the energy distribution system to incorporate notification of power supply profile to the consumer in response to the consumer request.


Regarding claim 37, Edtmair and Mergen teach all the features of claim 22.
Edtmair and Mergen do not explicitly teach: wherein the plurality of power consuming devices configured to operate independently, resulting in the plurality of power consuming devices asynchronously requesting power packets.
Tajima teaches:
wherein the plurality of power consuming devices configured to operate independently, resulting in the plurality of power consuming devices asynchronously requesting power packets. (Tajima: [0021] “The processor may be configured to generate the power request when the interface is connected to the power server via a bus.”, where requesting upon the time of connection reads on “asynchronously requesting”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Tajima before them, to modify the energy distribution system to incorporate power request information of the consumers to be generated anytime when the consumers are connected to the power server.
.



Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair, in view of Mergen, further in view of MITSUMOTO et al. (US 2012/0179596 A1), hereinafter ‘Mitsumoto’.
Regarding claim 19, Edtmair and Mergen teach all the features of claim 1.
Edtmair and Mergen do not explicitly teach: wherein the at least one request probability is a probability function that defines the request probability as inversely related to a price of electricity.
Mitsumoto teaches:
wherein the at least one request probability is a probability function that defines the request probability as inversely related to a price of electricity. (Mitsumoto: [0015] There have been proposed demand response methods such as: (1) a method in which a customer is where encouragement leading to reducing power demand when a power price is higher reads on “the request probability as inversely related to a price of electricity”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Mitsumoto before them, to modify energy distribution system to incorporate adding extra charge to the power price to manage the supply and demand balance.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to improve balancing of the power supply and demand (Mitsumoto: [0014] “The demand response is a scheme of reducing the power demand instead of increasing the power generation amount in order to balance the supply and demand.”).


Claims 29 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair, in view of Mergen, further in view of Forbes, JR. (US 8,583,520 B1), herein after ‘Forbes’. Regarding Forbes, for examining purposes Examiner relies upon the corresponding U.S. publication Forbes, JR. (US 2014/0114829 A1).

Regarding claim 29, Edtmair and Mergen teach all the features of claims 22 and 27-28.
Edtmair and Mergen do not explicitly teach: wherein the electric power grid component status information includes electric power grid component temperature data.
Forbes teaches:
wherein the electric power grid component status information includes electric power grid component temperature data. (Forbes: [0055] “Reporting and tracking status of those grid elements with and through the coordinator or the coordinator in communication with legacy grid operator subsystems is also important in determining settlements for the aforementioned use cases.”; [0202] “The present invention also considers the concept of ‘drift’ as applied to electric power grids and active grid elements associated therewith.  The data gathered for the active grid element profile is used to empirically derive the decay rate or drift, temperature slope, or a dynamic equation (f[x]) whereby the service point (or device) will have a uniquely derived ‘fingerprint’ or energy usage pattern for individual and/or aggregated active grid element(s).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Forbes before them, to modify the smart grid status information to incorporate temperature information.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to improve deriving patterns of energy supply to overcome shortcomings or capture participation in supplying power (Forbes: [0053] “Thus, none of the prior art systems, methods, or devices provide complete solutions for financial settlement associated with power management, including grid elements and network management, and settlement for grid element participation in supplying and/or receiving power from the electric power grid, including messaging over communication networks and energy management over the electric power grid network, wherein the grid elements are attached to the electric grid and registered therewith.  Therefore, a need exists for systems and methods for grid element participation settlement and management to overcome the shortcomings of the prior art.”; [0201] “Generally, the 

Regarding claim 31, Edtmair and Mergen teach all the features of claim 22.
Edtmair and Mergen do not explicitly teach: wherein the status signal is a status of a region of the electric power grid, the transmitting including transmitting the status signal for use by ones of the plurality of power consuming devices located in the region and that have determined to request a power packet.
Forbes teaches: 
wherein the status signal is a status of a region of the electric power grid, the transmitting including transmitting the status signal for use by ones of the plurality of power consuming devices located in the region and that have determined to request a power packet. (Forbes: [0098] “Within the electric power grid or any sub-grid level, a multiplicity of grid elements aggregate and/or integrate through a master or aggregator grid element and/or a virtual grid element that represents the participation of the multiplicity of grid elements as one grid element, i.e., digital cross-connection wherein the master grid element is over the other grid elements associated with it. Thus, following registration with the system, each of the multiplicity of grid elements, upon aggregation or integration, and association with the master grid element, transform into sub-grid elements, wherein the sub-grid elements have where sub-grid elements participation reads on “a status”, and the location reads on “a region”.; [0099] “In the case where at least one of the at least one grid elements is a control device, the control device operates, programs, and/or updates the power-consuming device.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Forbes before them, to modify the smart grid status information to incorporate sub-grid elements and their locations.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to improve deriving patterns of energy supply to overcome shortcomings or capture participation in supplying power (Forbes: [0053] “Thus, none of the prior art systems, methods, or devices provide complete solutions for financial settlement associated with power management, including grid elements and network management, and settlement for grid element participation in supplying and/or receiving power from the electric power grid, including messaging over communication networks and energy management over the electric power grid network, wherein the grid elements are attached to the electric grid and registered therewith.  Therefore, a need exists for systems and methods for grid element participation settlement and management to overcome the shortcomings of the prior art.”; [0201] “Generally, the 

Regarding claim 32, Edtmair, Mergen and Forbes teach all the features of claims 22 and 31.
Forbes further teaches:
further comprising determining the status signal in response to receiving status data for the region of the electric power grid. (Forbes: [0077] “The information relating to the participation of the grid element is also communicated to the legacy or operational grid systems, as well as the financial sub-system(s), which receives the information about the function and participation of the grid element, registers the grid element for settlement-based (or financial) participation in the grid”; [0098] “Thus, following registration with the system, each of the multiplicity of grid elements, upon aggregation or integration, and association with the master grid element, transform into sub-grid elements, wherein the sub-grid elements have corresponding financial settlements that are unique and correspond to each of the sub-grid elements, and wherein a financial settlement is unique to each sub-grid element, and furthermore, is unique to the location and function of each sub-grid element for its participation in the electric grid.”)


Regarding claim 33, Edtmair, Mergen and Forbes teach all the features of claims 22 and 31-32.
Forbes further teaches:
wherein the status data for the region of the electric power grid includes a status of at least one of a medium-voltage distribution transformer, an underground cable, a low-voltage service transformer, and a distribution substation. (Forbes: [0083] “Transmission and distribution loss modeling are used in each feeder and each electrical bus and substation to approximate losses between electrical buses, substations and end point where the load is being served.”; [0084] Generation losses are also a function of the efficiency of transfer, efficiency of transformers, efficiency of resource node, etc. and combinations thereof.  Age of transmission cables, size/capacity of cables, material utilized in the transmission line, temperature, insulation, capacitance and reactive power elements, age of material, type of material, degradation, bending radius, etc.”)
The motivation to combine Edtmair, Mergen and Forbes, which teach the features of the present claim, as submitted in claim 31, is incorporated herein.



Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair, in view of Mergen, further in view of Forbes, further in view of Tajima.
Regarding claim 34, Edtmair, Mergen and Forbes teach all the features of claims 22 and 31.
Forbes further teaches:
the power packet requests including power consuming device location information, the transmitting step including transmitting a status signal for a region of the electric power grid that corresponds to the location information. (Forbes: [0098] “Within the electric power grid or any sub-grid level, a multiplicity of grid elements aggregate and/or integrate through a master or aggregator grid element and/or a virtual grid element that represents the participation of the multiplicity of grid elements as one grid element, i.e., digital cross-connection wherein the master grid element is over the other grid elements associated with it. Thus, following registration with the system, each of the multiplicity of grid elements, upon aggregation or integration, and association with the master grid element, transform into sub-grid elements, wherein the sub-grid elements have corresponding financial settlements that are unique and correspond to each of the sub-grid elements, and wherein a financial settlement is unique to each sub-grid element, and furthermore, is unique to the location and function of each sub-grid element for its participation in the electric grid.  The unique financial settlement for each sub-grid element further includes coordination with at least one virtual ID and/or smart meter.  Furthermore, each of the grid element(s) is a device that provides any power that is monetized and recognized by a governing entity associated with the electric power grid.”, where sub-grid elements participation reads on “a status”, and the location reads on “a region”.; [0099] “In the case where at least one of the at least one grid elements is a control device, the control device operates, programs, and/or updates the power-consuming device.”)


Edtmair, Mergen and Forbes do not explicitly teach: receiving a power packet request from ones of the plurality of power consuming devices,
Tajima teaches:
receiving a power packet request from ones of the plurality of power consuming devices, (Tajima: [0066], figure 2 “The power supply server 100 having received the information packet D4 transmits information, which serves as the information packet B4 and represents such a response that the power specification is determined, to the client 200 so as to notify the completion of the determination of the first server power supply profile to the client 200.  Thereafter, when the information slot IS2 terminates and the power slot PS2 starts, the power supply server 100 outputs the power supply packet C1 to the client 200 and supplied electric power.”, where D4 reads on “a power packet request”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen, Forbes and Tajima before them, to modify the energy distribution system to incorporate receiving power requests from consumers.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to allow for the power supply to communicate in response the power that can be supplied to consumers (Tajima: [0061] “The power supply server 100 can accommodate one, or two, or more server power supply profiles, which respectively describe a power specification that can be supplied by the power supply server 100.  The client 200 receives the .



Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edtmair, in view of Mergen, further in view of Pan (US 2011/0062787 A1), hereinafter ‘Pan’.

Regarding claim 35, Edtmair and Mergen teach all the features of claim 22.
Edtmair and Mergen do not explicitly teach:
Pan teaches:
receiving a status signal for a first region of the electric power grid and determining a status signal for a sub-region of the first region, (Pan: [0026] “The communication unit 212 and a plurality of communication unit 224 embedded in each lighting/solar unit 204 may form an ad hoc communication network.  An instruction from the sub-grid control unit 202 may be sent to the controller 214 of each unit through the network.  Data generated in the lighting/solar unit 204 may be sent to the sub-grid controller 206 through the network.”; [0028] “The sub-grid control unit 202 is used for controlling the operation of the system 106.  The power grid 102 and the system 106 are operated as a conventional system for providing the power for the street-lighting.  It should be noted that the sub-grid is a dedicated grid for the street-lighting according to one aspect of the present invention.”, where the power grid reads on “a first region”, and the sub-grid reads on “a sub-region”.; [0036] “FIG. 7 is a flow diagram depicting steps of operations of the street-lighting and solar energy collection system 106 with an ambient where the measuring and detecting ambient illumination reads on “receiving a status signal” and “determining a status signal”.)
wherein the transmitting step includes transmitting a status signal of the sub-region for use by ones of the plurality of power consuming devices located in the sub-region. (Pan: [0036] “If the operation mode is determined to be changed, the updated (changed) mode is subsequently sent to each unit from the control unit 202 in step 708.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Edtmair, Mergen and Pan before them, to modify status information of power grid to incorporate status information of grids and sub-grids.
One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to improve cost reduction by coordinating sub-grids based on sub-grid status information (Pan: [0005] “As a result of the above factors, the price of electricity has been on a path of steady increasing.”; [0009] “It is another object of the present invention to provide a low cost solar energy collection system by converting a sub-grid for the street-lighting into a DC power collection system during daytime and by eliminating an inverter locally at each solar energy collection point.”; [0010] “According to one aspect of the present invention, a lighting and solar energy collection system (a sub-grid) comprises a plurality of lighting/solar units, a sub-grid control unit, a power grid, and an AC and DC power transmission means.  The lighting/solar units further comprise a lighting unit, a solar energy collection unit, a controller, a switch and a communication device.  The sub-grid for the street-lighting and for the solar energy 

Regarding claim 36, Edtmair, Mergen and Pan all the features of claims 22 and 35.
Pan further teaches:
wherein the determining a status signal for the sub-region includes receiving status information associated with the sub-region of the electric power grid. (Pan: [0026] “The communication unit 212 and a plurality of communication unit 224 embedded in each lighting/solar unit 204 may form an ad hoc communication network.  An instruction from the sub-grid control unit 202 may be sent to the controller 214 of each unit through the network.  Data generated in the lighting/solar unit 204 may be sent to the sub-grid controller 206 through the network.”; [0028] “The sub-grid control unit 202 is used for controlling the operation of the system 106.  The power grid 102 and the system 106 are operated as a conventional system for providing the power for the street-lighting.  It should be noted that the sub-grid is a dedicated grid for the street-lighting according to one aspect of the present invention.”, where the power grid reads on “a first region”, and the sub-grid reads on “a sub-region”.; [0036] “FIG. 7 is a flow diagram depicting steps of operations of the street-lighting and solar energy collection system 106 with an ambient illumination detector installed in at least one lighting/solar unit 204. … The measured results are sent to the sub-grid control unit 202 through the ad hoc communication network 406 in step 704.  The operation mode is determined in step 706 by the sub-grid controller 206 based upon the received results.”; where the measuring and detecting ambient illumination reads on “receiving status information” and “determining a status signal”.)
The motivation to combine Edtmair, Mergen and Pan, which teach the features of the present claim, as submitted in claim 35, is incorporated herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116